Order filed, July 27, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00530-CV
                                 ____________

                      TRAFIGURA PTE. LTD., Appellant

                                         V.

                      CNA METALS LIMITED, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                  Trial Court Cause No. 13-DCV-210802-B


                                     ORDER

      The reporter’s record in this case was due July 18, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Karen Woolsey, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                  PER CURIAM